Chase, J.:
The decisions of the courts of the State of testator’s domicile, as well as the decisions of the courts of this State, hold that the intention of the testator is the polar star to guide in the construction of wills, and that such intention is to be found in the language contained in the four corners of the will. (Collins v. Collins, 40 Ohio St, 353.) .And in its construction the intention of the testator as gathered from' the whole will must control when such intention is not in conflict With public policy (Carter v. Reddish, 32 Ohio St. 1), the settled rule of law (Thomas on Law of Estates Created by ‘ Will, vol. 2, 1645) or some prohibitive statute.
The two years’ period allowed to the executors under the' 21st clause of the will, in which they may hold the residuum for investment before division, is an' incident to the convenient settling of a large estate. (Robert v. Corning, 89 N. Y. 225.) The law of the domicile must prevail in the interpretation of wills (New York Life Ins. & Trust Co. v. Viele, 161 N. Y. 11), and the decree of the Court of Common Pleas of Hamilton county is binding upon the courts of this State. (Smith v. Central Trust Co., 154 N. Y. 333.) That court has held that the title to the property of Robert M. Shoemaker, deceased, vested in the legatees living at the testator’s death.
The important .question for this court to consider is whether John E. Putnam, as trustee for the benefit of his wife' and her children, took the title to one-fifth of the residue of the estate of testator, or whether the title thereto vested -in .Mary S. Putnam, leaving John E. Putnam merely a passive trustee without authority to do any effective act. In considering testamentary provisions the Ohio courts have gone even further than the courts of this State in upholding trusts for the benefit of remainder interests. In Johnson v. Johnson (51 Ohio St. 446) the will of testator provided : “I give and devise unto my beloved wife, Mary Ann A. Johnson,, and her assigns all the remainder of my property, both real and personal, *145however the same may be known or wheresoever the same may be situate, with full power to bargain, sell, convey, exchange^ or dispose of the same as she may think proper, but if at the time of her decease any of my said property shall remain unconsumed, my will is that the same be equally divided between my brothers and sisters and their children, if deceased, the children to have the same amount the parent would be entitled to if living.” Held, that the widow took a life estate only, and that she was by implication a quasi trustee for those in remainder, and the interest of the brothers and sisters of the testators in the unconsumed property was a vested right which could not be destroyed by the act of the widow in disposing of the property by gift to a third party or otherwise than for her support or the benefit of the estate. To a similar effect are. the decisions in Huston v. Craighead (23 Ohio St. 198); Baxter v. Bowyer (19 id. 490); Watts v. Watts (38 id. 480), and other cases.
In Ide’s Executors v. Clark (5 Ohio Cir. 239) the mere words “ Should my wife die * * * I desire that her estate and mine be * * * divided equally among our several children,” following after an absolute gift to the wife, were held to create a trust. The court said: “ Controlling effect is due to the intention of the testator, and that intention must be gathered from the entire will. " Where from the entire scope of a will and all of its terms it appears that the testator intended to charge the estate in the hands of his immediate devisee with a trust in favor of others, the court will give effect to that intention whether the terms be in form dis-positive, peremptory or precatory only.”
In Boyd’s Lessee v. Talbert (12 Ohio, 212) the will contained an absolute devise to the wife, but in another clause were directions to the executors to lease, and, after paying taxes and ground rents, to pay the proceeds to the wife. It was held that the executors took the title charged with a trust in favor of the wife.
The head note in Greene v. Greene (38 Ohio Wkly. Law Bul. 205) is as follows: “A provision in a will by which the testator gives to his wife, her heirs and assigns, his whole estate to use, enjoy and dispose of as she shall deem best, any remainder thereof at her death to be divided between the children, share and share alike, gives a life estate to the widow only, without the power of testamentary *146disposition of the estate on her death.” This decision was affirmed in 57 Ohio State, 628, .on the authority of Johnson v. Johnson (supra).
In Morse v. Morse (85 N. Y. 53) the court, in discussing what is necessary to a valid trust, say : “ It is not essential that the words ‘ trust ’ or trustee ’ should be used, or that there should be a direct devise in terms to the trustee, or that the authority to receive the rents and profits should be conferred in express language. It is sufficient if the intention to create a trust under the statute can be fairly collected from the instrument, and what is implied from the language used is, as in other instruments, deemed to be expressed. Nor will" the instrument necessarily fail as a trust, because the authority given could be executed by the creation of a mere power in trust.” (See Donovan v. Van De Mark, 78 N. Y. 244; Cass v. Cass, 15 App. Div. 235.)
In Howland v. Clendenin (134 N. Y. 305) .testator devised and bequeathed all of his property to his eight children, naming them, and to their respective heirs, executors, administrators and assigns forever, to be divided equally between them, share and share alike. it A subsequent provision of the will provided : “ And with regard to the portions of my daughters,, my will and direction are that my said executors, and the survivors and survivor of them be, and I hereby constitute them and him the trustees and trustee of the portions of my said daughters respectively, during their respective natural lives; and I hereby give and bequeath the same to my said executors and the survivors and survivor of them accordingly, in trust for my said daughters,. respectively. * * ” . Held, that while the language of the earlier provision of the will, standing alone, would have given an absolute estate to the daughters, the whole, read together, gave simply a life estate to each daughter,- and the portion of one dying without issue was not disposed of, but would go to the heirs at law and' next of kin of the testator.
In Felter v. Ackerson (35 App. Div. 282) the testator gave his residuary estate to his children, naming them, " To be divided equally between them, share and share alike.” By a subsequent provision of the will he directed that the shares to be given to two of the children named be held in trust for them, and that H. act as ., trustee of said property and pay over to said children the respective *147incomes derived therefrom. Held, that notwithstanding that there was no express devise or bequest to the trustee, a valid trust was created in each of the shares of the sons so named to continue during their respective lives.
By the 18th paragraph of the will now before us the testator named a trustee, John B. Putnam; the property to be held in trust —“ all moneys, rents and property of whatever kind under or by authority of this will advanced, paid to or devised to my daughter Mary; ” the purpose of the trust — “ for the benefit of my said daughter Mary and her children; ” the term of the trust — until “ the death of my said daughter; ” the remainder interests to take upon the termination of the trust—“her children including the lineal descendants of any. deceased child, taking per stirpes, share and share alike.” All the elements of a valid trust are in said paragraph stated. The intention of the testator to give to the children of his daughter Mary, his grandchildren, a remainder interest in what he calls “her share in my estate” is sufficiently plain to uphold the trust for the purpose of carrying out such intention of the testator.
The 17th paragraph of the will is as follows: “Seventeenth. I also hereby devise and will that all advances, devises, rents and bequests in this will made,-provided for or devised to my son Robert H., are and shall be held by him in trust only for the support and benefit of his wife and children including therein his lineal descendants, he, my son and his wife to have during their natural lives their support only out of said advances, devises, rents and bequests, and all income thereof to be so used, and in the maintenance and education of the children of my said son Robert H., and upon the death of said son and his wife, all of said devises and bequests shall pass to and become the property of his children, or the descendants of any deceased child, takin per stirpes, share and share alike.”
The intention of the testator in this paragraph to give the title to the share, which he refers to as “ provided for or devised to my son Robert H.,” to the trustee as therein stated, is not disputed by the appellants herein. Under the authorities of the State of Ohio, Robert H. Shoemaker, individually, did not have title to any part of his share in the estate. The meaning of the testator in the 21st paragraph of the will, directing in "regard to the division of his estate, where he uses *148the words “ divided equally among my five children, share and share alike,” must be ascertained after giving effect to all of the other provisions of the will. It is clear that he did not' mean by such words to give to his son Robert IT. Shoemaker the title to one-fifth of the estate; consequently, in considering the 18th paragraph of the will such words so used in the 2lst paragraph of the will should not be construed as tending to show that the title of the one-fifth referred- to in said 18th-paragraph of the will is vested absolutely in his daughter Mary S. Putnam. Greater importance should be given to other parts of the 21st paragraph, namely, the words “ subject to the restrictions and limitations hereinbefore provided,” and “ Provided that all the bequests and conditions of this item are,, and shall be subject to the bequests, limitations and conditions of this will, as to each of my said children.” The learned justice at Trial Term, in referring to this part of the 21st paragraph of the will, says: “ To give this proviso full effect we must search the will to find out what bequests, limitations and conditions he had' determined that -the bequests and conditions of the residuary item should be -subject to. We find that the bequest to Mrs. Putnam is subjected by the eighteenth clause to the bequest to Judge Putnam in trust and to the grandchildren in remainder; that the limitations of title conferred by the bequests are the trust title and remainder benefits therein referred to; and that the conditions include the contingency of the beneficial interest passing by force of the will to the children of Mrs. Putnam surviving at her death and the descendants of those who-should then have passed away. Thus the twenty-first clause .strengthens rather than weakens the construction that the grandchildren took an interest direct from the will, the period of enjoyment being postponed until the death of their mother!” In view of the other provisions of the will, the language of the 21st paragraph of the • will in regard to dividing the property equally among his-five children should be held to relate only to the quantity of the estate conveyed to the trustee for the benefit of his daughter and her children. The words “ pass to ” are frequently used in the will. In the 5th paragraph they are used in giving the rents and profits of certain real estate to his children for life. They are used in the same paragraph in giving certain rents and profits to his grandchildren, and again in the same paragraph in making the devise of the remainder, where, *149instead of using the usual words for that purpose, he says: “ Said property shall pass in fee simple and be divided,” etc. In the 17th paragraph above quoted, in giving the title of the remainder held in trust for Robert H. to his children absolutely, he says: “ Said devises and bequests shall pass to and become the property of his children,” etc. Although the title to the rents passing to his daughter Mary is qualified by the 18th paragraph, yet it will be seen that the words “ pass to,” whenever used in the will, refer to the transfer of title. In view of his use of these words, can there be any doubt of testator’s intention in saying that the property given to his daughter Mary shall “ pass to and be managed by my said son-in-law, John R. Putnam ? ” By these words he intended to give to John R. Putnam, as trustee, the title thereto, and he then says: “ Upon the death of my said daughter all of said property and her share in my estate shall pass to and become the property of her children,” etc. He intended that the title then in John R. Putnam,' trustee, should pass from him as such trustee to said children. The decree of the Court of Common Pleas of Hamilton county, Ohio, should have the construction contended for by the plaintiff and the defendant John Risley Putnam herein. "While that decree provided “ That it was the testator’s intention' to vest the residue of his property * * - * in his -five children equally, at the date of his death,-” such words must be read in connection with the other portions of the decree, and when so read it is plain that they refer only to the quantity of the estate and the time of the same passing to the legatees respectively. Immediately following the .words last above quoted the decree provides: “ The proportion or share of said Robert,H. Shoemaker to be held in trust in accordance with the terms of the seventeenth item of said will, and the said share upon the death of the said Robert H. and his wife Mary to devolve as in the said seventeenth item specified and the share of said Mary S. Putnam to be held in trust by her husband John R. Putnam in accordance with the terms of the eighteenth item of said will and to devolve on the death of said Mary S. Putnam as in the said eighteenth item specified.”
The decree expressly states that three-fifths of the residuary ' estate vested at the date of the death of the testator in the other three children, naming them, the words used being: “ The real *150estate in fee simple, and -the. personal property absolutely.” The decree thus inferentially says that the two-fifths previously spoken of as vesting in the other two children did not in fact vest in them, but were to be held in trust for them as provided by the 17th and 18th paragraphs of the will respectively, the authoritative part of said decree being, “The said distributees are each and’ all entitled to have their shares distributed to them immediately as such absolute owners thereof, except Robert H. Shoemaker and Mary S. Putnam who are entitled as above found.” This decree having been made more than two years after the death of the testator it must be deemed to hold that the death of Mary S. Putnam referred to in the 18th paragraph of the will was a death at any time either before or after testator’s death, or before or after the period during which the executors were to hold the property. By the Ohio decree it is found that the title to three-fifths of testator’s residuary estate vests absolutely in the children named, and the title to the other two-fifths vests as provided in the 17th and 18th paragraphs of the will respectively.
As we have already shown, the 17th and 18th paragraphs of the will give the title of the shares of testator’s estate therein mentioned to the trustees therein named respectively. Interlocutory judgment affirmed, with costs.
All concurred, except Parker, P. J., not voting.
Interlocutory judgment affirmed, with costs.